Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action based on the application filed on April 09, 2021.  Claims 2-23 are pending are presented for examination.  Claim 1 was canceled.
Status of Claims
3.	Claims 2-23 are pending, of which claims, of which claim 2, 13 and 20 are in independent form.
Priority
4.	This application is a continuation of application 16/390,242 (PAT 10,809,995) which filed on 04/22/2019.  The application 16/390,242 is a continuation of application 15/085,593 (PAT 10,310,832) which filed on 03/30/2016 which claims benefit of 62/297316 which filed on 02/19/2016.
Information Disclosure Statement (IDS)
5.	 Information disclosure statement filed on 06/02/2021, 06/02/2021 and 06/02/2021 have been reviewed and considered by Examiner.
			The Office's Note:
6.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part 
Claim Objections
7.       Claim 10 is objected to because of the following informalities:
As per Claim 10, line 2, recites “3GPP LTE” - as acronym is likely to change its meaning over the time, thus, it needs to be spelled out at least once in the claim.  Appropriate correction is requested.
8.	Applicant is advised that should claim 14 and 15 be found allowable, claim 14 and claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

9.	The claims 20-23 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Instant application 17/068,024
U.S. Patent No 10,809,995
2. (New)	A networked computing device, the computing device comprising: 
at least one communications circuitry configured to receive and transmit data via a network;
 at least one memory configured to store instructions; and 
at least one processor circuitry, wherein the instructions, when executed by the processor circuitry, configure the processor circuitry to: 
evaluate a state of the computing device to determine whether the computing device requires configuration to perform a task with at least one hardware component of the computing device, based on a data value maintained in the at least one memory which indicates that the computing device is in an initial state; 
obtain configuration data received via the network, the configuration data 
perform installation of the configuration data within a software environment of the computing device, the installation including: 
registration of the software application within the software environment, the software environment configured to manage communications with the software application such that the software application cannot directly communicate with the at least one hardware component; and 
registration of the library within the software environment, the registration of the library enabling the software application to perform communications with the at least one hardware component; and 
enable execution of the software application within the software environment, in response to successful installation of the configuration data.


a processor;
memory;
a transceiver implemented by the processor to:
receive and transmit data from an application running on the device; and
a controller implemented by the processor to:
test the device to determine whether the device requires a configuration by reading an initialization data value maintained in the memory, wherein a determination of whether the device requires configuration includes a determination that the device is in an uninitialized state;
perform communication with a server, via the transceiver, in response to a determination that the device requires configuration, to retrieve configuration data, the communication including a message with an identifier of the device;

install the configuration data, by performing an installation including:
addition of the library to an operational environment of the device;
registration of the application with a message component of the device that enforces isolation of the application from architecture of the device, wherein to enforce isolation from the architecture of the device, the application cannot communicate with the architecture of the device outside the message component; and
registration of the library with the message component of the device to permit the application to interact with the hardware component connected to the device via the message component using the library; and
run the application to complete the configuration of the device.


See claim 2
Claim 3
See claim 3
Claim 4
See claim 4
Claim 5 
See claim 5
Claim 6
See claim 6
Claim 7
See claim 7
Claim 8
See claim 8
Claim 9
See claim 9
Claim 10
See claim 10
Claim 11
See claim 11
Claim 12
See claim 1
13. (New) At least one non-transitory machine-readable medium including instructions for a networked computing device, the instructions, when executed by when executed by at least 

test the device to determine whether the device requires a configuration by reading an initialization data value maintained in memory, wherein a determination of whether the device requires configuration includes a determination that the device is in an uninitialized state;
perform communication with a server, via a transceiver, in response to a determination that the device requires configuration, to retrieve configuration data, the communication including a message with an identifier of the device;
receive the configuration data, the configuration data including an application and a library, the library including a device driver to interface with a hardware component of the device;
install the configuration data, by performing an installation including:
addition of the library to an operational environment of the device;
registration of the application with a message component of the device that enforces isolation of the application from architecture of the device, wherein to enforce isolation from the architecture of the device, the application cannot communicate with the architecture of the device outside the message component; and
registration of the library with the message component of the device to permit the application to interact with the hardware component connected to the device via the message component using the library; and
run the application to complete the configuration of the device.


See claim 20
Claim 15
See claim 21
Claim 16
See claim 22

See claim 23
Claim 18
See claim 24
Claim 19
See claim 25
20. (New) A computing device apparatus, comprising: means for receiving and transmitting data via a network; means for evaluating a state of the computing device to determine whether the computing device requires configuration to perform a task with at least one hardware component of the computing device, based on a data value maintained by the computing device which indicates that the computing device is in an initial state; means for obtaining configuration data received via the network, the configuration data including a software application and a library, and the library configured to enable the software application to interface with the at least one hardware component; means for performing installation of the configuration data within a software environment of the computing device, the installation causing: registration of the software application within the software environment, the software environment configured to manage communications with the software application such that the software application cannot directly communicate with the at least one hardware component; and registration of the library within the software environment, the registration of the library enabling the software application to perform communications with the at least one hardware component; and means for enabling execution of the software application within the software environment, in response to successful installation of the configuration data.  

12. A method for customizing a networking computing device, the method including:
testing the device to determine whether the device requires a configuration by reading an initialization data value maintained in memory on the device, wherein a determination of whether the device requires configuration includes a determination that the device is in an uninitialized state;
performing communication with a server, via a transceiver, in response to a determination that the device requires configuration, to retrieve configuration data, the communication including a message with an identifier of the device;
receiving the configuration data, the configuration data including an application and a library, the library including a device driver to interface with a hardware component of the device;
installing the configuration data, by performing an installation including:
addition of the library to an operational environment of the device;
registration of the application with a message component of the device that enforces isolation of the application from architecture of the device, wherein to enforce isolation from the architecture of the device, the application cannot communicate with the architecture of the device outside the message component; and
registration of the library with the message component of the device to permit the application to interact with the hardware component connected to the device via the message component using the library; and
running the application to complete the configuration of the device.



See claim 13
Claim 22
See claim 14
Claim 23
See claim 15


10.	Claim 2, claim 13 and claim 20 rejected on the ground of nonstatutory double patenting over claim 1, claim 12 and claim 19  of U.S. Patent No. 10,809,995 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application is a continuation of patent 10,809,995.  Claim 1 of U.S. Patent No. 10,310,832 teaches includes all the features of claim 2 of the instant application.  Claim 19 of U.S. Patent No. 10,809,995 teaches includes all the features of claim 13 of the instant application.  Claim 12 of U.S. Patent No. 10,809,995 teaches includes all the features of claim 20 of the instant application.  This is a non-statutory double patenting rejection.

Instant application 17/068,024
U.S. Patent No 10,310,832
2. (New)	A networked computing device, the computing device comprising: 
at least one communications circuitry configured to receive and transmit data via a network;

at least one processor circuitry, wherein the instructions, when executed by the processor circuitry, configure the processor circuitry to: 
evaluate a state of the computing device to determine whether the computing device requires configuration to perform a task with at least one hardware component of the computing device, based on a data value maintained in the at least one memory which indicates that the computing device is in an initial state; 
obtain configuration data received via the network, the configuration data including a software application and a library, and the library configured to enable the software application to interface with the at least one hardware component; 
perform installation of the configuration data within a software environment of the computing device, the installation including: 
registration of the software application within the software environment, the software environment configured to manage communications with the software application such that the software application cannot directly communicate with the at least one hardware component; and 
registration of the library within the software environment, the registration of the library enabling the software application to perform communications with the at least one hardware component; and 
enable execution of the software application within the software environment, in response to successful installation of the configuration data.



a circuitry implemented transceiver to:



transmit the data to the cloud endpoint via a transceiver of the IoT device; and
a circuitry implemented controller to:

test the IoT device to determine whether the IoT device is in an initial state by reading an initialization register of the IoT device, the initialization register being a hardware component of the IoT device set to the initialization state to indicate that the IoT device is not customized;

contact, in response to a determination that the IoT device is in the initial state, the cloud endpoint, via the transceiver, to retrieve a package, the contact including a message with an identifier of the IoT device;

receive the package, the package including an application and a library;




install the package including:
addition of the library to an operation environment of the IoT device;

registration of the application with the message queue of the IoT device, the message queue being the only mechanism by which all downloaded applications, including the application, communicate with other hardware or software components of the IoT device to enforce isolation of the applications from the architecture of the IoT device; and
registration of the library with the message queue to communicate with the application; and




See claim 2
Claim 3
See claim 3
Claim 4
See claim 4
Claim 5 
See claim 5
Claim 6
See claim 6
Claim 7
See claim 7
Claim 8
See claim 8
Claim 9
See claim 9
Claim 10
See claim 1
Claim 11
See claim 1
Claim 12
See claim 1
13. (New) At least one non-transitory machine-readable medium including instructions for a networked computing device, the instructions, when executed by when executed by at least one processor of the networked computing device, cause the at least one processor to perform operations to: evaluate a state of the computing device to determine whether the computing device requires configuration to perform a task with at least one hardware component of the computing device, based on a data value maintained by the computing device which indicates that the computing device is in an initial state; obtain configuration data received via the network, the configuration data including a software application and a library, and the library configured to enable the software application to interface with the at least one hardware component; perform installation of the configuration data within a software environment of the computing device, the installation including: registration of the software application within the software 


test the IoT blank device to determine an initial state by reading an initialization register of the IoT blank device, the initialization register being a hard ware component of the IoT blank device set to the initialization state to indicate that the IoT blank device is not customized;

contact, in response to a determination that the IoT blank device is in the initial state, the cloud endpoint, via a transceiver, to retrieve a package, the contact including a message with an identifier of the IoT blank device;
receive the package, the package including an application and a library;


add the library to an operating environment of the IoT blank device;


register the library with the message queue to communicate with the application;

run the application to complete automatic customization of the IoT device to change the IoT device from an undifferentiated device to a customized device;
receive data from the application running on the IoT blank device via the message queue; and
transmit the data to the cloud endpoint via the transceiver of the IoT blank device.


See claim 15
Claim 15
See claim 16
Claim 16
See claim 17
Claim 17
See claim 14
Claim 18
See claim 14
Claim 19
See claim 14
20. (New) A computing device apparatus, comprising: means for receiving and transmitting data via a network; means for evaluating a state of the computing device to determine whether the computing device requires configuration to perform a task with at 


test the IoT blank device to determine an initial state by reading an initialization register of the IoT device blank, the initialization register being a hardware component of the IoT device blank set to the initialization state to indicate that the IoT device blank is not customized;
contacting, in response to a determination that the IoT blank device is in the initial state, the cloud endpoint, via a 
receiving the package, the package including an application and a library;

adding the library to an operating environment of the IoT blank device;
installing the package including registering the application with a message queue of the IoT blank device, the message queue being the only mechanism by which all downloaded applications, including the application, communicate with other hardware or software components of the IoT device blank to enforce isolation of the applications from the architecture of the IoT device blank;

registering the library with the message queue to communicate with the application;
running the application to complete automatic customization of the IoT device to change the IoT device from an undifferentiated device to a customized device;

receiving data from the application running on the IoT blank device via the message queue; and
transmitting the data to the cloud endpoint via the transceiver of the IoT blank device.


See claim 11
Claim 22
See claim 12
Claim 23
See claim 13


11.	Claim 2, claim 13 and claim 20 rejected on the ground of nonstatutory double patenting over claim 1, claim 14 and claim 10  of U.S. Patent No. 10,310,832 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application is a continuation of patent 10,310,832.  Claim 1 of U.S. Patent No. 10,310,832 teaches includes all the features of claim 2 of the instant application.  Claim 14 of U.S. Patent No. 10,310,832 teaches includes all the features of claim 13 of the instant application.  Claim 10 of U.S. Patent No. 10,310,832 teaches This is a non-statutory double patenting rejection.


Claim Rejections - 35 USC § 103
	 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 2-23 rejected under 35 U.S.C. 103 as being obvious over Searle et al. (US 20160196131 herein after Searle – IDS of records), in view of Clernon et al. (US 20170187807, herein after Clernon – IDS of records) and further in view of Siebel et al. (US 20170006135, herein after Siebel – IDS of records).
Claim 2 is rejected, Searle teaches  a networking computing device, the device comprising: 
at least one communications circuitry configured to receive and transmit data via a network (Searle, paragraph [0049-0053] and paragraph [3484], transceivers.  Searle, paragraph [3221], VRM is driven by data from the vehicle. As such, it is part of the Internet of Things Vehicle configuration information for the product is linked to telematic reports from the vehicle. This enables live information about the vehicle to be collected and matched against product.  Paragraph [0048].  Paragraph [2565], This method opening a message queue for sending messages to lenc-daemon.  Searle, paragraph [0048], FIG. 1 shows an exemplary architecture for the REDUP. In FIG. 1, a suite of client/server components supporting remote cloud software management server, client reporting and analytics is shown. A hosted cloud platform is utilized to facilitate remote management of connected devices via network... In FIG. 3, a connected device 302 may send a connection notification 321 to an update server 306. For example, a vehicle may connect to the update server (e.g., using the update server's URL or IP address) when it is turned on and/or when the vehicle enters an area with network connectivity. The vehicle may opportunistically look to establish a communicative connection to the update server (e.g., to check for updates, to download updates, to upload event data). For example, the vehicle may periodically check whether a WiFi, cellular, Bluetooth, and/or the like network connection is available and may attempt to establish a communicative connection to the update server when a network connection is available. In one implementation, the connection notification may include authentication information, client details, a timestamp, and/or the like. For example, the device may provide the following example connection notification, substantially in the form of a (Secure) Hypertext Transfer Protocol ("HTTP(S)") POST message including eXtensible Markup Language ("XML") formatted data, as provided below) ; 
at least one memory configured to store instructions (Searle, US 20160196131, paragraph [3480], memory);
at least one processor circuitry, wherein the instructions, when executed by the processor circuitry, configure the processor circuitry to (Searle, US 20160196131, paragraph [3480], processor.  Searle, paragraph [0049], a connected device(e.g., a vehicle, a smartphone, an appliance, a smart lock, and/or the like device that is capable of network connectivity).  Fig. 3, device 302 and paragraph [0053], In FIG. 3, a connected device 302 may send a connection notification 321 to an update server 306.  Paragraph [3484]):
evaluate a state of the computing device to determine whether the computing device requires configuration to perform a task with at least one hardware component of the computing device, based on a data value maintained in the at least one memory which indicates that the computing device is in an initial state (Searle, paragraph [0108], FIG. 21 shows an exemplary model for the REDUP. In FIG. 21, an example illustrating how a device (e.g., a vehicle) may be updated using the REDUP is shown. In this example, the vehicle is associated with segment A and starts in a specified state. As shown, the vehicle starts with an initial versions of components (e.g., a set software applications) 1, 2, 3, 4, and 5. For example, these components may have been delivered to the vehicle in package 1 version 1.0. An update for segment A may be provided using package 1 version 2.0 with components 1', 2, 3', 4, 5, and 6. The ' character denotes an updated version of the Based on the initial state reported by the vehicle to an update server, the server may determine that the vehicle should download components 1', 3', and 6. Components 2, 4, and 5 are not downloaded because they are already installed. After the update the vehicles includes components 1', 2, 3', 4, 5, and 6.  Paragraph [0088].  Paragraph [0078], If the integrity is verified, a determination may be made at 713 whether there remain SUMS to install. In various embodiments, a SUM may comprise a firmware image, a binary application, middleware, drivers, end user applications (e.g., HTML5, Android, QT), configuration files, libraries, scripts, user profiles, and/or the like. For example, a SUM may be a ZIP file that includes SUM contents. In another example, a SUM may be an RPM file. In yet another example, a SUM may be a script file (e.g., that specifies the order in which other SUMs should be installed). In one embodiment, each of the applicable modules may be installed. If there remain modules to install, the next module may be selected at 717. For example, if there are rules that specify how modules in the package depend on each other, a module may be installed after modules on which it depends are installed. In another example, if there are no dependencies, modules may be installed in any order.);
obtain configuration data received via the network, the configuration data including a software application and a library, and the library configured to enable the software application to interface with the at least one hardware component (Searle, paragraph [0051], The device may be notified (e.g., on start up, Searle, paragraph [0057], The device may send an update download request 337 to the update server. For example, the device may send the update download request to request update download from the update server. In one implementation, the update download request may include the device's identifier, an update identifier, an update package identifier, and/or the like. For example, the device may provide the following example update download request, substantially in the form of a HTTP(S) POST message including XML-formatted data, as provided below:.  Paragraph [0059], The update server may send an update download response 345 to the device. For example, the update server may send the requested update package to the device. In one implementation, the package file may be sent to the device. For example, the package file may include package parameters (e.g., package name, package version, package priority, package segment identifier, package rules, package checksum), software update modules (SUMs) and associated rules, and/or the like.);
perform installation of the configuration data within a software environment of the computing device, the installation including (Searle, paragraph [0061], The device may administer update installation using an update installation administering (UIA) component 357. See FIG. 7 for additional details regarding the UIA component.  Fig.7 and paragraph [0076-0081].):
enable execution of the software application within the software environment, in response to successful installation of the configuration data (Searle, paragraph [0078], If the integrity is verified, a determination may be made at 713 whether there remain SUMS to install. In various embodiments, a SUM may comprise a firmware image, a binary application, middleware, drivers, end user applications (e.g., HTML5, Android, QT), configuration files, libraries, scripts, user profiles, and/or the like. For example, a SUM may be a ZIP file that includes SUM contents. In another example, a SUM may be an RPM file. In yet another example, a SUM may be a script file (e.g., that specifies the order in which other SUMs should be installed). In one embodiment, each of the applicable modules may be installed. If there remain modules to install, the next module may be selected at 717. For example, if there are rules that specify how modules in the package depend on each other, a module may be installed after modules on which it depends are installed. In another example, if there are no dependencies, modules may be installed in any order.   Searle, paragraph [0081], If it is determined that the module was installed successfully, the next module, if any, may be installed. If it is determined that there are no SUMs remaining to be installed, the old package version (e.g., backup files) may be removed from the device at 737. A corresponding event indicating successful 
The Office would like to use prior art Chenon to back up Searle to further teach limitatation
enable execution of the software application within the software environment, in response to successful installation of the configuration data (Clernon, US 20170187807, paragraph [0013], Further, during the installation of the IoT device, the IoT device may need to be updated. For example, the IoT device may have been packaged or sitting on a shelf for a period of time prior to its installation. According to such circumstances, the logic (e.g., firmware, software, etc.) of the IoT device may need to be updated. This may require the installer to initiate an update process. Additionally, or alternatively, the installer may need to reconfigure hardware. For example, the installer may need to alter a configuration (e.g., a jumper setting on a sensor board, etc.) of the IoT device. The exemplary installation interactions performed by the installer can be time-consuming, particularly when the installer may need to install a number of IoT the IoT installation platform includes the IoT management portal. The IoT management portal provides various IoT services including storing IoT management information pertaining to IoT devices, storing downloadable software for end devices, updating IoT devices, generating maps, facilitating the calibration of IoT devices, and connecting IoT devices to a network.  Paragraph [0052], As a part of the IoT update service, IoT updater 206 may query IoT database 204 to determine the version currently installed at IoT device 130. IoT updater 206 may store a database that maps or correlates make/model numbers (and/or other IoT device identifying information) of various IoT devices to update information (e.g., which includes version information) provided by the OEMs, etc. IoT updater 206 compares the currently installed version information to the version information provided by the OEMs. Based on a result of the comparison, IoT updater 206 determines whether IoT device 130 should be updated. The update information may also include the URIs and other files pertaining to other configuration settings, hardware settings, instructions, etc., that user 155 may need to know or perform in order to ensure IoT device 130 is updated correctly. As previously mentioned, user 155 may communicate with IoT updater 206 via installer 152 of end device 150. Paragraph [0102-0104], In block 525, the IoT device is calibrated based on a workflow of the installer. For example, IoT calibrator 246 of installer 152 at end device 150 may guide user 155 through a workflow that calibrates one or multiple sensors included in IoT device 130. For example, the workflow of IoT calibrator 246 includes measuring samples by IoT device 130, transmitting test IoT data to IoT calibrator 212 of IoT management portal 117, verifying the accuracy of the test IoT data, troubleshooting and diagnosing, reconfiguring IoT device 130, and so forth, as previously described.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Clernon into Searle’s invention to storethe IoT management information at the IoT device. A map of the location is displayed. A designation of a location point is received on the map. The IoT device is determined whether it is to be updated. The firmware or software is updated by the end device at the IoT device. One or more sensors of the IoT device are calibrated by the end device in response to the updating and based on the workflow. The IoT device is configured by the end device to transmit IoT data to another network device in response to the calibrating and based on the workflow as suggested by Clernon (See summary of the invention).  The Office notes that Clernon also teaches

Searle and Clernon do not explicitly teach
registration of the software application within the software environment, the software environment configured to manage communications with the software application such that the software application cannot directly communicate with the at least one hardware component; and
; 
However, Siebel teaches
registration of the software application within the software environment, the software environment configured to manage communications with the software application such that the software application cannot directly communicate with the at least one hardware component (Siebel, US 20170006135,  paragraph [0152-0153], In one embodiment, the data sources 208 may include an edge analytics component for computing, evaluating, or performing analytics. An edge analytics component may be located within a sensor or smart device or within an intermediary device, such as a server, concentrator, or access point that conveys data from a sensor/device to the integration component. Performing analytics at the network edge may reduce processing requirements for the system 200. However, there may be limits on the type of processing that can be performed as not all data may be available. For example, only sensor data for one or a subset of all sensors may be available. Thus, analytics that require a large number or all of the sensor data, or require data from other data sources, may not be possible using the edge analytics component.  Paragraph [0154-0156], In one embodiment, the integration component 202 integrates data from the data sources 208 based on a canonical data model into a common format and/or into one or more data stores. In one embodiment, a In one embodiment, a canonical model is any model that is application agnostic (i.e., application independent) in nature, enabling all applications to communicate with each other in a common format. Canonical data models provide a common data dictionary enabling different applications to communicate with each other in this common format. With industry specific canonical data models, organization can leverage both data and business concepts to easily and efficiently integrate an enterprise Internet-of-Things application development platform with existing data and/or existing internal applications. If the internal format of an application changes, only transformation logic between the affected application and the canonical model may need to change, while all other applications and transformation logic remain unaffected.  Paragraph [0158-0160], The integration component 202 provides sensor/device to communicate with the data sources 208, such as any devices or systems that include the sensors/devices. The integration component 202 includes a message receiver, inbound queues, communication/retry logic, a message sender, and outbound queues. The integration component 202 also includes components for: MQ telemetry transport (MQTT); queuing services; and message services. The message receiver may receive messages from one or more of the data sources 208. The messages may include data (such as sensor data, time-series data, relational data, or any other type of data that may be provided by the data sources 208) and metadata to identify the type of message. Based on the message type, the communication/retry logic may place a message into an inbound queue, wherein the message will await processing. When data or messages need to be sent to one or more of the data sources 208, messages may be placed in the outbound queues. When available, the communication/reply logic may provide a message to the message sender for communication to a destination data source 208. For example, messages to data sources 208 may include a message for acknowledging receipt of a message, updating information or software on a data source 208, or the like.); and
registration of the library within the software environment, the registration of the library enabling the software application to perform communications with the at least one hardware component (Siebel,  paragraph [0152-0153], In one embodiment, the data sources 208 may include an edge analytics component for computing, evaluating, or performing analytics. An edge analytics component may be located within a sensor or smart device or within an intermediary device, such as a server, concentrator, or access point that conveys data from a sensor/device to the integration component. Performing analytics at the network edge may reduce processing requirements for the system 200. However, there may be limits on the type of processing that can be performed as not all data may be available. For example, only sensor data for one or a subset of all sensors may be available. Thus, analytics that require a large number or all of the sensor data, or require data from other data sources, may not be possible using the edge analytics component.  Paragraph [0154-0156], In one embodiment, the integration component 202 integrates data from the data sources 208 based on a canonical data model into a common format and/or into one or more data stores. In one embodiment, a canonical data model is a design pattern used to communicate and translate between different data formats. Use of canonical data models may reduce costs and standardize integration on agreed data definitions associated with business systems. In one embodiment, a canonical model is any model that is application agnostic (i.e., application independent) in nature, enabling all applications to communicate with each other in a common format. Canonical data models provide a common data dictionary enabling different applications to communicate with each other in this common format. With industry specific canonical data models, organization can leverage both data and business concepts to easily and efficiently integrate an enterprise Internet-of-Things application development platform with existing data and/or existing internal applications. If the internal format of an application changes, only transformation logic between the affected application and the canonical model may need to change, while all other applications and transformation logic remain unaffected.  Paragraph [0158-0160], The integration component 202 provides sensor/device to communicate with the data sources 208, such as any devices or systems that include the sensors/devices. The integration component 202 includes a message receiver, inbound queues, communication/retry logic, a message sender, and outbound queues. The integration component 202 also includes components for: MQ telemetry transport (MQTT); queuing services; and message services. The message receiver may receive messages from one or more of the data sources 208. The messages may include data (such as sensor data, time-series data, relational data, or any other type of data that may be provided by the data sources 208) and metadata to identify the type of message. Based on the message type, the communication/retry logic may place a message into an inbound queue, wherein the message will await processing. When data or messages need to be sent to one or more of the data sources 208, messages may be placed in the outbound queues. When available, the communication/reply logic may provide a message to the message sender for communication to a destination data source 208. For example, messages to data sources 208 may include a message for acknowledging receipt of a message, updating information or software on a data source 208, or the like.  Paragraph [0324], FIG. 16 is a schematic diagram illustrating one embodiment of hardware (which may include a sensor network) of a system 1600 for providing an enterprise Internet-of-Things application development platform. In one embodiment, the system 1600 may provide a platform for application development and/or machine learning for a device network including any type of sensor/device and for any type of industry or company, such as those discussed elsewhere herein. In one embodiment, the system 1600 may provide any of the functionality, services, or layers discussed in relation to FIGS. 2-15 such as data integration, data management, multi-tiered analysis of data, data abstraction, and data visualization services and capabilities. For example, the system 1600 may provide any of the functionality, components, or services discussed in relation to the integration component 202, data services component 204, and/or modular services component 206 of FIG. 2.)
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, Siebel into Searle and Clernon’s invention to provide service for design, development, deployment, and operation of next generation cyber-physical software applications and business processes. Provides a suite of pre-built, cross-industry applications, developed on its platform, that facilitate Internet-of-Things (IoT) business transformation for organizations in energy, manufacturing, aerospace, automotive, chemical, pharmaceutical, telecommunications, retail, insurance, healthcare, financial services, public sector, and others as suggested by Siebel (See abstract and summary of the invention.).
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Searle, Clernon and Siebel teach the computing device of claim 2, wherein the instructions further configure the processor circuitry to provide notifications about a state of the computing device to a service or network associated with the computing device(Searle, paragraph [0051], The device may be notified (e.g., on start up, periodically, upon update availability) when updates are available. For example, updates may include software updates, firmware updates, application updates, and/or the like. In one implementation, a notification may be sent to the device when updates are available for one or more segments associated with the device. The device may download updates (e.g., in the form of update packages) via network (e.g., via LTE, via WiFi) from the cloud platform server and install them using an update client. A rules engine may be utilized to configure updates for specific segments and to ensure that dependencies and Siebel, paragraph [0158-0160]).
Claim 4 is rejected for the reasons set forth hereinabove for claim 3, Searle, Clernon and Siebel teach the computing device of claim 3, wherein the state of the computing device is at least one of: a hardware state, a kernel state, an operating system state, an application state, a management component state, a security circuitry state, a library state, a transceiver state, a certified state, or a server component state  (Searle, paragraph [0079], A determination may be made at 721 whether rules associated with the module are satisfied. For example, a rule may be to verify whether dependent SUMs have been installed. In another example, a rule may be to check for presence or absence of a specified device component (e.g., ECU) and/or for a specified state of the device component (e.g., the component is turned off, the component uses a specified firmware version). In yet another example, a rule may be to check the state of the device (e.g., the vehicle is stationary) If it is determined that module rules are not satisfied, package installation may be rolled back (e.g., to the old package version using backup files) at 733 and a corresponding event may be logged at 741.  Fig. 12 and paragraph [0090].).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 2, Searle, Clernon and Siebel teach the computing device of claim 2, 
wherein the configuration of the computing device includes wiping the software application from the computing device and reinstalling the software application, and wherein wiping the software application includes rolling the computing device back to a certified state(Searle, paragraph [0521], 4.3.10.5.3. Server->Client: Delete App1 and App2, and install App3.  Paragraph [0522], 4.3.10.6. Client successfully download App3, but fails during installation so needs to rollback).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 2, Searle, Clernon and Siebel teach the computing device of claim 2, wherein the configuration of the computing device includes installing an additional software application on the computing device (Searle, paragraph [0099], FIG. 18 shows a screenshot diagram illustrating embodiments of the REDUP. In FIG. 18, a summary page showing parameters associated with a package to upgrade a set of initial applications (e.g., utilized by a vehicle's infotainment system) to version 3.0 is shown. For example, parameters associated with a package may include a name (e.g., initial applications), a version label (e.g., 3), a priority (e.g., not critical), a segment (e.g., identifiers of segments for which the package is applicable), a checksum (e.g., a hash), a timestamp, download size, and/or the like. In another example, parameters associated with a package may include SUMs associated with the package (e.g., a SUM for the weather application, other SUMs that are part of the set of initial applications such as for Spotify and Facebook).).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 2, Searle, Clernon and Siebel teach the computing device of claim 2, wherein the configuration is obtained from a server of a network provider, wherein the configuration causes an operating environment of the computing device to conform to a network configuration associated with the network provider (Searle, paragraph [0051], A rules engine may be utilized to configure updates for specific segments and to ensure that dependencies and restrictions associated with update package components (e.g., modules) are satisfied.  Paragraph [1887], Rules Engine for software version checking  Searle, paragraph [0078], If the integrity is verified, a determination may be made at 713 whether there remain SUMS to install. In various embodiments, a SUM may comprise a firmware image, a binary application, middleware, drivers, end user applications (e.g., HTML5, Android, QT), configuration files, libraries, scripts, user profiles, and/or the like. For example, a SUM may be a ZIP file that includes SUM contents. In another example, a SUM may be an RPM file. In yet another example, a SUM may be a script file (e.g., that specifies the order in which other SUMs should be installed). In one embodiment, each of the applicable modules may be installed. If there remain modules to install, the next module may be selected at 717. For example, if there are rules that specify how modules in the package depend on each other, a module may be installed after modules on which it depends are installed. In another example, if there are no dependencies, modules may be installed in any order.).
Claim 8 is rejected for the reasons set forth hereinabove for claim 7, Searle, Clernon and Siebel teach the computing device of claim 7, wherein the configuration further causes the computing device to receive an update from the server of the network provider(Searle, paragraph [0076], FIG. 7 shows a logic flow diagram illustrating embodiments of an update installation administering (UTA) component for the REDUP. In FIG. 7, an update the update package requested by a device may be obtained from an update server.), and 
install the update(Searle, fig. 7 and paragraph [0080], If it is determined that module rules are satisfied, the module may be installed at 725. For example, installation files for the SUM may be executed. A determination may be made at 729 whether the module was installed successfully. If it is determined that the module was not installed successfully, package installation may be rolled back (e.g., to the old package version using backup files) at 733 and a corresponding event may be logged at 741.).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 8, Searle, Clernon and Siebel teach the computing device of claim 8, wherein communications with the server of the network provider are performed via a licensed carrier band of the network provider (Searle, paragraph [0055], The update server may send an update notification 329 to the device. For example, the update server may send the update notification to notify the device regarding any applicable updates. In one implementation, the update notification may include the device's identifier (e.g., a device token used to identify the device anonymously), a list of updates available for the device, description of each update, an update package identifier associated with each update, priority associated with each update, and/or the like. For example, the update server may provide the following example update notification, substantially in the form of a HTTP(S) POST message including XML-formatted data, as provided below.  
Claim 10 is rejected for the reasons set forth hereinabove for claim 9, Searle, Clernon and Siebel teach the computing device of claim 9, wherein the licensed carrier band is one of: an ultra-narrowband carrier band, a low band carrier band, a high band carrier band, or a 3GPP LTE carrier band (Searle, paragraph [0099], FIG. 18 shows a screenshot diagram illustrating embodiments of the REDUP. In FIG. 18, a summary page showing parameters associated with a package to upgrade a set of initial applications (e.g., utilized by a vehicle's infotainment system) to version 3.0 is shown. For example, parameters associated with a package may include a name (e.g., initial applications), a version label (e.g., 3), a priority (e.g., not critical), a segment (e.g., identifiers of segments for which the package is applicable), a checksum (e.g., a hash), a timestamp, download size, and/or the like. In another example, parameters associated with a package may include SUMs associated with the package (e.g., a SUM for the weather application, other SUMs that are part of the set of initial applications such as for Spotify and Facebook).).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 2, Searle, Clernon and Siebel teach the computing device of claim 2, wherein the instructions further configure the processor circuitry to cause transmission of a request for the configuration data, the request including an identifier of the computing device (Searle, paragraph [0086], A connected device may be notified (e.g., on start up, periodically, upon update availability) when updates (e.g., new apps approved for the device, updates to installed apps) are available. In one implementation, a notification may be sent to the device when updates are available for one or more segments associated with the device. The device may download updates (e.g., in the form of update packages) via network (e.g., via LTE, via WiFi) from the cloud hosted storefront and install them using an update client. A rules engine may be utilized to configure updates for specific segments and to ensure that dependencies and restrictions associated with update package components (e.g., modules) are satisfied.  Paragraph [0055-0073], A device identifier associated with the update download request may be determined at 605. In one embodiment, the update download request may be parsed (e.g., using PHP commands) to determine the device identifier. An update identifier and/or an update package identifier associated with the update download request may be determined at 609. In one embodiment, the update download request may be parsed (e.g., using PHP commands) to determine the update identifier and/or the update package identifier.).
Claim 12 is rejected for the reasons set forth hereinabove for claim 11, Searle, Clernon and Siebel teach the computing device of claim 11, wherein the instructions further configure the processor circuitry to obtain an additional software application, using the identifier of the computing device(Searle, paragraph [0086], A connected device may be notified (e.g., on start up, periodically, upon update availability) when updates (e.g., new apps approved for the device, updates to installed apps) are available. In one implementation, a notification may be sent to the device when updates are available for one or more segments associated with the device. The device may download updates (e.g., in the form of update packages) via network (e.g., A device identifier associated with the update download request may be determined at 605. In one embodiment, the update download request may be parsed (e.g., using PHP commands) to determine the device identifier. An update identifier and/or an update package identifier associated with the update download request may be determined at 609. In one embodiment, the update download request may be parsed (e.g., using PHP commands) to determine the update identifier and/or the update package identifier.).
As per claim 13, this is the medium claim to the device claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 14, this is the method claim to the device claim 3 and claim 4. Therefore, it is rejected for the same reasons as above.

Claim 15 is rejected for the reasons set forth hereinabove for claim 14, Searle, Clernon and Siebel teach the at least one machine-readable medium of claim 14, wherein the state of the computing device is at least one of: a hardware state, a kernel state, an operating system state, an application state, a management component state, a security circuitry state, a library state, a transceiver state, a certified state, or a server component state  (Searle, paragraph [0079], A determination may be made at 721 whether rules associated with the module are satisfied. For example, a rule may be to verify whether dependent SUMs have been installed. In another example, a rule may be to check for presence or absence of a specified device component (e.g., ECU) and/or for a specified state of the device component (e.g., the component is turned off, the component uses a specified firmware version). In yet another example, a rule may be to check the state of the device (e.g., the vehicle is stationary) If it is determined that module rules are not satisfied, package 


As per claim 16, this is the method claim to the medium claim 5. Therefore, it is rejected for the same reasons as above.

As per claim 17, this is the method claim to the medium claim 6. Therefore, it is rejected for the same reasons as above.

As per claim 18, this is the method claim to the medium claim 7 and claim 8. Therefore, it is rejected for the same reasons as above.

As per claim 19, this is the method claim to the medium claim 11 and claim 12. Therefore, it is rejected for the same reasons as above.

As per claim 20, this is the apparatus claim to the device claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 21, this is the apparatus claim to the device claim 3 and claim 4. Therefore, it is rejected for the same reasons as above.

As per claim 22, this is the apparatus claim to the device claim 11. Therefore, it is rejected for the same reasons as above.

As per claim 23, this is the apparatus claim to the device claim 12. Therefore, it is rejected for the same reasons as above.



 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number is (571)270-8139.  The examiner can normally be reached on M-F 8 to 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199